881 So.2d 63 (2004)
Tammy SANDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-807.
District Court of Appeal of Florida, First District.
August 19, 2004.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Charles J. Crist, Jr., Attorney General, and Edward C. Hill, Jr., Special Counsel, Office of Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant in this direct criminal appeal challenges her convictions for possession of a controlled substance. We affirm. We note, however, that the appellant raises an issue over which this court does not have jurisdiction. See Wild v. Dozier, 672 So.2d 16 (Fla.1996). Consequently, this opinion is not dispositive as to that issue.
BOOTH, BARFIELD and ALLEN, JJ., CONCUR.